UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1254



JOSEPH KIPP PITNER,

                                              Plaintiff - Appellant,

          versus


HEALTH AND WELFARE FUND FOR THE INTERNATIONAL
UNION OF OPERATING ENGINEERS LOCAL 99 AND 99A,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-02-2385-AW)


Submitted:   October 1, 2004             Decided:   December 28, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Fireison, Darin L. Rumer, LOUIS FIREISON & ASSOCIATES, PA,
Bethesda, Maryland, for Appellant. Kelly J. Davidson, David L.
Cole, Jr., OBER, KALER, GRIMES & SHRIVER, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joseph Kipp Pitner appeals the district court’s order

dismissing his civil action governed by the Employee Retirement

Income Security Act of 1974, as amended.          We have reviewed the

record, the parties’ briefs, and the district court’s opinion and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     See Pitner v. Health & Welfare Fund

for   Int’l   Union   of   Operating   Engr’s   Local   99   &   99A,   No.

CA-02-2385-AW (D. Md. Jan. 22, 2004).      We grant Appellee’s motion

to submit the case on the briefs as the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -